. PER CURIAM.
Robert Avera filed a suggestion for writ of prohibition claiming a violation of his speedy trial rights. Rule 3.191, Fla.R. Crim.P. The stipulated facts show that he was arrested in St. Lucie County on a St. Lucie County warrant on March 13, 1979. Immediately subsequent to his arrest he was informed of an outstanding Palm Beach County warrant and a “hold” was lodged against him. Avera was sentenced on the St. Lucie charges on September 14, 1979 and was transferred to the Palm Beach County Jail on September 18, 1979.
The determinative question is when did the speedy trial time begin to run for the Palm Beach County charges — March 13th or September 18th? The trial judge was eminently correct in selecting the latter date. Most recently in State v. Camper, 356 So.2d 1329 (Fla. 4th DCA 1978) this court indicated that
“. . . the speedy trial time does not begin to run in favor of an individual who is incarcerated in another jurisdiction and against whom a detainer has been lodged until the authority which filed the detain-er obtains custody of the individual.
See, also Eaddy v. State, 352 So.2d 98 (Fla. 4th DCA 1977), State v. Bassham, 352 So.2d 55 (Fla.1977) and Cameron v. State, 376 So.2d 248 (Fla. 5th DCA 1979).
Accordingly the suggestion for writ of prohibition is denied.
DOWNEY, C. J., and HERSEY and HURLEY, JJ., concur.